Name: Commission Implementing Decision (EU) 2017/2354 of 14 December 2017 authorising an extension of use of Chia seeds (Salvia hispanica) as a novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (notified under document C(2017) 8470)
 Type: Decision_IMPL
 Subject Matter: health;  marketing;  processed agricultural produce;  agricultural activity;  means of agricultural production
 Date Published: 2017-12-16

 16.12.2017 EN Official Journal of the European Union L 336/49 COMMISSION IMPLEMENTING DECISION (EU) 2017/2354 of 14 December 2017 authorising an extension of use of Chia seeds (Salvia hispanica) as a novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (notified under document C(2017) 8470) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 258/97 of the European Parliament and of the Council of 27 January 1997 concerning novel foods and novel food ingredients (1), and in particular Article 7 thereof, Whereas: (1) Commission Decision 2009/827/EC (2) authorised, in accordance with Regulation (EC) No 258/97, the placing on the market of Chia seeds (Salvia hispanica) as a novel food ingredient to be used in bread products. (2) Commission Implementing Decision 2013/50/EU (3) authorised, in accordance with Regulation (EC) No 258/97, an extension of use of Chia seeds (Salvia hispanica) as a novel food ingredient to be used in additional food categories as follows: baked products; breakfast cereals; fruit, nut and seed mixes, and pre-packed Chia seeds as such. (3) On 18 September 2015, an authorisation letter was issued by the Food Safety Authority of Ireland, in accordance with Regulation (EC) No 258/97, for an extension of use of Chia seeds (Salvia hispanica) as a novel food ingredient to be used in additional food categories, namely, in fruit juice and fruit juice blends. (4) On 5 September 2016, the company MEGGLE Hrvatska d.o.o. made a request to the competent authority of Croatia for an extension of use of Chia seeds (Salvia hispanica) as a novel food ingredient to be used in additional food categories, namely, in yoghurt. (5) On 11 January 2017, the competent authority of Croatia issued its initial assessment report. In that report, it came to the conclusion that the extension of use and proposed maximum use levels of Chia seeds (Salvia hispanica) meet the criteria for novel food set out in Article 3(1) of Regulation (EC) No 258/97. (6) On 16 January 2017, the Commission forwarded the initial assessment report to the other Member States. (7) Reasoned objections were raised by the other Member States within the 60-day period laid down in the first subparagraph of Article 6(4) of Regulation (EC) No 258/97, in particular due to insufficient information. Additional explanations by the applicant alleviated the concerns to the satisfaction of the Member States and the Commission. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Chia seeds (Salvia hispanica) as specified in the Annex to this Decision may be placed on the Union market as a novel food ingredient to be used in yoghurt with the maximum content of 1,3 g of whole Chia seeds per 100 g of yoghurt or 4,3 g of whole Chia seeds per 330 g of yoghurt (portion). Article 2 The designation of Chia seeds (Salvia hispanica) authorised by this Decision on the labelling of the foodstuffs shall be Chia seeds (Salvia hispanica). Article 3 This Decision is addressed to MEGGLE Hrvatska d.o.o., Zeleno polje 34, 31 000 Osijek, Croatia. Done at Brussels, 14 December 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 43, 14.2.1997, p. 1. (2) Commission Decision 2009/827/EC of 13 October 2009 authorising the placing on the market of Chia seed (Salvia hispanica) as novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (OJ L 294, 11.11.2009, p. 14). (3) Commission Implementing Decision 2013/50/EU of 22 January 2013 authorising an extension of use of Chia (Salvia hispanica) seed as a novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (OJ L 21, 24.1.2013, p. 34). ANNEX SPECIFICATIONS OF CHIA SEEDS (SALVIA HISPANICA) Description Chia (Salvia hispanica) is a summer annual herbaceous plant belonging to the Labiatae family. Post-harvest the seeds are cleaned mechanically. Flowers, leaves and other parts of the plant are removed. Composition of Chia seeds (Salvia hispanica) Dry matter 91-96 % Protein 19-25,6 % Fat 28-34 % Carbohydrate (1) 24,6-41,5 % Crude fibre (2) 20-32 % Ash 4-6 % (1) Carbohydrates include the fibre value (EU: CH are available carbohydrates = sugar + starch) (2) Crude fibre is the part of fibre made mainly of indigestible cellulose, pentosans and lignin